Exhibit 10.1

 

FORBEARANCE

 

FORBEARANCE, dated as of April 15, 2019 (this “Agreement”), by and among Cloud
Peak Energy Resources LLC, a Delaware limited liability company (the “Company”),
Cloud Peak Finance Corp., a Delaware corporation (together with the Company, the
“Issuers”), Cloud Peak Energy Inc., a Delaware corporation (the “Parent
Guarantor” and, together with the Issuers, the “Note Parties”), and the
undersigned (the “Holder”) as investment advisor of discretionary accounts for
the holders or beneficial owners  of the 2024 Notes (as defined below).

 

WHEREAS, the Issuers are the issuers under that certain First Supplemental
Indenture, dated as of March 11, 2014, among the Issuers, the Parent Guarantor,
the subsidiary guarantors signatory thereto and Wilmington Trust, National
Association, as trustee (the “Trustee”) (as amended, modified or supplemented
prior to the date hereof, the “2024 Indenture” and, the notes issued thereunder,
the “2024 Notes”);

 

WHEREAS, the Issuers failed to make the interest payment due on March 15, 2019
on the 2024 Notes as required pursuant to the 2024 Indenture (the
“March Interest Payment”), and the continuance of the default in the payment
thereof beyond a period of thirty (30) days constitutes an Event of Default
under the 2024 Indenture (the “Interest Payment Default”);

 

WHEREAS, upon the occurrence of an Event of Default and so long as such Event of
Default is continuing, the Trustee or the holders of at least twenty-five
percent (25%) in aggregate principal amount of the then outstanding 2024 Notes
may declare the principal of and accrued interest on the 2024 Notes to be
immediately due and payable, and exercise all other rights and remedies
available under the 2024 Indenture;

 

WHEREAS, the holders of a majority in aggregate principal amount of the then
outstanding 2024 Notes may, by written notice to the Trustee, direct the time,
method and place of conducting any proceeding for exercising any remedy
available to the Trustee or exercising any trust or power conferred upon the
Trustee;

 

WHEREAS, as of the date hereof, the Holder holds a majority in aggregate
principal amount of the 2024 Notes outstanding;

 

WHEREAS, the Note Parties have requested that the Holder, and the Holder agreed
to, subject to the terms and conditions set forth herein, temporarily forbear
from accelerating the 2024 Notes or directing the Trustee to accelerate the 2024
Notes with respect to the Interest Payment Default in order to permit the Note
Parties to continue discussions with certain parties in interest regarding a
potential restructuring transaction; and

 

WHEREAS, terms used but not otherwise defined herein shall have the meanings
given to them in the 2024 Indenture.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.              Forbearance.

 

(a)           Subject to the satisfaction of the conditions precedent set forth
in Section 3 below and the continued satisfaction of the conditions set forth in
Section 4 below, respectively, as of the date hereof, the Holder hereby agrees
that during the period beginning on the date hereof and ending on the
Forbearance Termination Date (the “Forbearance Period”), it will not enforce, or
otherwise take any action to direct enforcement of, any of the rights and
remedies available to the Holder or the Trustee under the 2024 Indenture or the
2024 Notes or otherwise, including, without limitation, any action to
accelerate, or join in any request for acceleration of, the 2024 Notes
(“Remedial Action”) under the 2024 Indenture or the 2024 Notes, with respect to
the Interest Payment Default (such forbearance, the “Forbearance”).  As used
herein, “Forbearance Termination Date” means the earlier to occur of (a) 11:59
p.m. (New York City time) on May 1, 2019 and (b) two (2) Business Days following
written notice from the Holder of any breach by any Note Party of any of the
conditions or agreements provided in this Agreement (which breach remains
uncured during such period).

 

--------------------------------------------------------------------------------



 

(b)           This Agreement shall in no way be construed to preclude the Holder
from acquiring or, subject to Section 15 of this Agreement, selling 2024 Notes
to the extent permitted by applicable law.  However, such Holder shall,
automatically and without further action, remain subject to this Agreement with
respect to any 2024 Notes so acquired.  The foregoing forbearances shall not be
construed to impair the ability of the Holder or the Trustee to exercise any
rights or remedies under the 2024 Indenture or take any Remedial Action (x) at
any time after the Forbearance Period or (y) during the Forbearance Period, for
Events of Default other than the Interest Payment Default, and, except as
provided herein, nothing shall restrict, impair or otherwise affect the exercise
of the Holder’s or the Trustee’s rights under this Agreement, the 2024 Indenture
or the 2024 Notes.

 

(c)           With respect to the Forbearance, the Holder’s agreements, as
provided herein, shall immediately terminate without requirement for any notice,
demand or presentment of any kind on the Forbearance Termination Date, and the
Note Parties shall thereafter be obligated to comply with and perform all terms,
conditions and provisions of the 2024 Indenture and the 2024 Notes without
giving effect to the Forbearance, and the Trustee and the Holder may at any time
thereafter proceed to exercise any and all of their rights and remedies,
including, without limitation, their rights and remedies in connection with the
Interest Payment Default and any other Events of Default that may have occurred
under the 2024 Indenture or their rights under this Agreement, to the extent
then-continuing.

 

(d)           The Holder hereby directs the Trustee not to take any Remedial
Action solely with respect to the Interest Payment Default.  The parties hereto
agree that this Agreement shall be delivered to the Trustee by the Holder
promptly upon effectiveness hereof, and that the Holder shall, upon request from
the Issuers, provide such further direction to the Trustee as may be necessary
to effectuate the intent of the foregoing.  In the event that any Person takes
any action to declare all of the 2024 Notes immediately due and payable pursuant
to Section 7.02 of the 2024 Indenture during the Forbearance Period due solely
to the Interest Payment Default, the Holder agrees and hereby directs the
Trustee to forbear from taking any Remedial Actions in connection with such
acceleration to the fullest extent permitted under the 2024 Indenture.

 

Section 2.              Representations and Warranties.

 

By its execution of this Agreement, each Note Party hereby represents and
warrants to the Holder that:

 

(a)           Each Note Party has duly executed and delivered this Agreement,
and this Agreement constitutes the legal, valid and binding obligation of each
Note Party enforceable against it in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law); and

 

(b)           Neither the execution, delivery or performance by any Note Party
of this Agreement, nor compliance by it with the terms and provisions thereof,
(i) will contravene any provision of applicable law, (ii) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of any Note Party or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which any Note
Party or any of its Subsidiaries is a party or by which it or any its property
or assets is bound or to which it may be subject, or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement, limited partnership agreement or
by-laws (or equivalent constitutional, organizational and/or formation
documents), as applicable, of any Note Party.

 

Section 3.              Conditions Precedent.  The effectiveness of this
Agreement and the obligations of the Holder hereunder are subject to the
satisfaction, or waiver by the Holder, of the following conditions (the date
upon which all such conditions are met, the “Forbearance Effective Date”):

 

(a)           Counterparts.  The execution of this Agreement by each Note Party
and the Holder.

 

(b)           No Default.  No Default or Event of Default under the 2024
Indenture other than the Interest Payment Default shall have occurred and be
continuing as of the date the condition set forth in Section 3(a) is satisfied.

 

--------------------------------------------------------------------------------



 

Section 4.              Forbearance Continuing Conditions.  The continued
satisfaction of each of the following shall be a condition to the Forbearance:

 

(a)           No voluntary petition for relief under any Bankruptcy Law is filed
by any Note Party; and

 

(b)           No involuntary petition for relief under any Bankruptcy Law is
filed against any Note Party.

 

Section 5.              Representation of the Holder.  The Holder represents
that, as of the date hereof, it is the beneficial owner and/or investment
advisor or manager of discretionary accounts for the holders or beneficial
owners of the aggregate principal amount of the 2024 Notes set forth on the
signature page hereof beneath its name, and has all necessary power and
authority to enter into this Agreement, grant the Forbearance with respect to
such Notes and perform its obligations hereunder.

 

Section 6.              Confidentiality.  Each of the Note Parties shall not
disclose to any person or entity the Holder’s holdings set forth on its
signature page to this Agreement or otherwise disclose the Holder’s holdings
information (collectively, the “Holder Information”) except:  (1) that the Note
Parties may attach this Agreement, with the Holder’s holdings set forth on its
signature page to this Agreement redacted, but without redacting any other
portion of this Agreement (i.e., the Note Parties may disclose the Holder’s
identity and the fact that the Holder holds a majority of the 2024 Notes) to any
public filings the Note Parties are required to make pursuant to securities
regulations; (2) in any legal proceeding relating to this Agreement; provided
that the relevant Note Party shall use its reasonable best efforts to maintain
the confidentiality of such Holder Information in the context of any such
proceeding; (3) to the extent required by law; and (4) in response to a
subpoena, discovery request, or a request from a government agency, regulatory
authority or securities exchange for information regarding Holder Information or
the information contained therein; provided, however, that each of the Note
Parties will, to the extent permitted by applicable law or regulation, provide
the Holder with prompt written notice of any such request or requirement so that
the Holder may seek, at the Note Parties’ expense, a protective order or other
appropriate remedy and each Note Party will fully cooperate with the Holder’s
efforts to obtain the same.  Notwithstanding anything to the contrary in this
Section 6, the Note Parties may, to effectuate and evidence the direction to the
Trustee contained herein, at any time, and from time to time, during the
Forbearance Period, provide the Trustee with an executed copy of this Agreement,
including the Holder’s signature page.

 

Section 7.              Notice of Default.  The Note Parties shall provide
notice to the Holder as soon as possible, but in any event within one
(1) Business Day, of the occurrence of any breach of this Agreement or
additional Event of Default (other than the Interest Payment Default) under the
2024 Indenture, which notice shall state that such event occurred and set forth,
in reasonable detail, the facts and circumstances that gave rise to such event. 
Such notice shall be delivered by electronic mail to:

 

Nomura Corporate Research and Asset Management Inc.

309 West 49th Street

New York, NY 10019

Attn: Joshua Givelber (joshua.givelber@nomura.com)

 

Section 8.              Effect on the 2024 Indenture.  Except as expressly set
forth herein, this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Holder or the Trustee under the 2024 Indenture or the 2024 Notes, and shall
not, except as expressly set forth herein, alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the 2024 Indenture or the 2024 Notes or any other provision of the
2024 Indenture or the 2024 Notes, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.

 

Section 9.              Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument. 
Delivery of an executed counterpart of a signature page of this Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

--------------------------------------------------------------------------------



 

Section 10.            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ITS CONFLICTS OF LAW PRINCIPLES THAT WOULD PROVIDE FOR THE APPLICATION OF THE
LAW OF ANY OTHER JURISDICTION.

 

Section 11.            Headings.  The headings of this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

Section 12.            Relationship of Parties; No Third Party Beneficiaries. 
Nothing in this Agreement shall be construed to alter the existing
debtor-creditor relationship between the Note Parties and the Holder or the
Trustee.  This Agreement is not intended, nor shall it be construed, to create a
partnership or joint venture relationship between or among any of the parties
hereto.  No person other than a party hereto is intended to be a beneficiary
hereof and no person other than a party hereto shall be authorized to rely upon
or enforce the contents of this Agreement.

 

Section 13.            Entire Agreement; Modification of Agreement; Verbal
Agreements Not Binding.  This Agreement constitutes the entire understanding of
the parties with respect to the subject matter hereof, and supersedes all other
discussions, promises, representations, warranties, agreements and
understandings between the parties with respect thereto.  This Agreement may not
be modified, altered or amended except by an agreement in writing signed by a
duly authorized representative of each Note Party and the Holder.

 

Section 14.            Non-Waiver of Default.  Neither this Agreement nor any
forbearance hereunder shall be deemed a waiver of or consent to the Interest
Payment Default or to any other Default or Event of Default or any other term or
provision of the 2024 Indenture.  Each of the Note Parties acknowledges that the
Trustee and the Holder have made no representations as to what actions, if any,
they will take after the Forbearance Period, and the Holder reserves any and all
rights, remedies, and claims it has (after giving effect hereto) with respect to
the Interest Payment Default and each other Default or Event of Default that may
occur.

 

Section 15.            Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

Section 16.            Severability.  If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect, and any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable, in each case, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto.  Upon any such determination of invalidity, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

Section 17.            Release.  EACH OF THE NOTE PARTIES, ON ITS OWN BEHALF AND
ON BEHALF OF ITS SUCCESSORS AND ASSIGNS (EACH OF THE FOREGOING, COLLECTIVELY,
THE “RELEASING PARTIES”), HEREBY ACKNOWLEDGES AND STIPULATES THAT AS OF THE DATE
OF THIS AGREEMENT, NONE OF THE RELEASING PARTIES HAS ANY CLAIMS, CAUSES OF
ACTION, DEMANDS OR LIABILITIES OF ANY KIND WHATSOEVER, WHETHER DIRECT OR
INDIRECT, FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED, DISPUTED OR
UNDISPUTED, KNOWN OR UNKNOWN, AGAINST, OR ANY GROUNDS OR CAUSE FOR REDUCTION,
MODIFICATION, SET ASIDE OR SUBORDINATION OF THE INDEBTEDNESS, IN EACH CASE WHICH
ARISE OUT OF OR ARE RELATED TO THE 2024 NOTES OR THE 2024 INDENTURE (BUT, FOR
THE AVOIDANCE OF DOUBT, EXCLUDING CLAIMS, CAUSES OF ACTION, DEMANDS OR
LIABILITIES ARISING OUT OF, OR RELATED TO, THIS AGREEMENT) (EACH, A “RELEASED
CLAIM”) AGAINST THE HOLDER OR AGAINST ANY OF THE AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, OR REPRESENTATIVES OF ANY OF THE
FOREGOING, (EACH OF THE FOREGOING, COLLECTIVELY, THE “RELEASED PARTIES”).  IN
PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE HOLDER PARTY HERETO TO ENTER INTO
THIS AGREEMENT, EACH OF THE RELEASING PARTIES HEREBY UNCONDITIONALLY WAIVES AND
FULLY AND FOREVER RELEASES, REMISES, DISCHARGES AND HOLDS HARMLESS THE RELEASED
PARTIES FROM ANY AND ALL RELEASED CLAIMS, WHICH ANY

 

--------------------------------------------------------------------------------



 

OF THE RELEASING PARTIES HAS OR MAY ACQUIRE IN THE FUTURE RELATING IN ANY WAY TO
ANY EVENT, CIRCUMSTANCE, ACTION OR FAILURE TO ACT AT ANY TIME ON OR PRIOR TO THE
FORBEARANCE EFFECTIVE DATE, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE WITH
FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH
WAIVER, RELEASE AND DISCHARGE, AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS
OWN CHOOSING WITH RESPECT THERETO.  THIS PARAGRAPH IS IN ADDITION TO ANY OTHER
RELEASE OF ANY OF THE RELEASED PARTIES BY THE RELEASING PARTIES AND SHALL NOT IN
ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE OR WAIVER BY THE RELEASING
PARTIES IN FAVOR OF THE RELEASED PARTIES.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

NOTE PARTIES

 

 

 

CLOUD PEAK ENERGY RESOURCES LLC, as Issuer

 

 

 

By:

/s/ Heath A. Hill

 

 

Heath A. Hill

 

 

Executive Vice President and Chief Financial Officer

 

 

 

CLOUD PEAK ENERGY FINANCE CORP., as Issuer

 

 

 

By:

/s/ Heath A. Hill

 

 

Heath A. Hill

 

 

Executive Vice President and Chief Financial Officer

 

 

 

CLOUD PEAK ENERGY INC., as Parent Guarantor

 

 

 

By:

/s/ Heath A. Hill

 

 

Heath A. Hill

 

 

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------



 

 

HOLDER

 

 

 

NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC., as Investment Advisor on
behalf of certain funds and accounts

 

 

 

By:

/s/ David Crall

 

 

Name: David Crall

 

 

Title: Managing Director, CIO

 

 

 

 

Principal Amount of 2024 Notes held:

 

--------------------------------------------------------------------------------